Citation Nr: 0720194	
Decision Date: 07/06/07    Archive Date: 07/18/07

DOCKET NO.  04-10 185	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 
percent for service-connected right hip condition.  

2.  Entitlement to an increased rating for service-connected 
arthritis of the right knee, evaluated as 10 percent 
disabling prior to July 27, 2004, and as 30 percent disabling 
thereafter.  

3.  Entitlement to an increased rating for service-connected 
right knee instability, evaluated as 10 percent disabling.  

4.  Entitlement to service connection for diverticulosis and 
colon polyps, including as secondary to drug use for 
treatment of service-connected disabilities.


REPRESENTATION

Appellant represented by:	The American Legion

WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel 


INTRODUCTION

The veteran had active military service from June 1984 to 
June 1988.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Winston-Salem, North Carolina.  
In June 2002, the RO awarded an increased rating of 10 
percent for residuals of a right knee injury and awarded a 
separate 10 percent rating for instability of the right knee.  
In March 2003, the RO granted service connection for a right 
hip condition, evaluated as 10 percent disabling.  In 
November 2004, the 10 percent rating for residuals of a right 
knee injury (recharacterized as arthritis) was increased to 
30 percent, effective from July 27, 2004.

In May 2007, the veteran was afforded a video-conference 
hearing before the undersigned Veterans Law Judge, pursuant 
to 38 U.S.C.A. § 7102(b) (West 2002).

The issues of entitlement to increased ratings for service-
connected arthritis of the right knee and service-connected 
right knee instability, as well as service connection for 
diverticulosis and colon polyps as secondary to drug use for 
treatment of service-connected disabilities, are addressed in 
the REMAND portion of the decision below and are REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, DC.


FINDING OF FACT

The veteran's right hip condition is productive of complaints 
that include pain; the right hip is shown to have no less 
than flexion to 95 degrees and abduction to 30 degrees; his 
disability is not productive of a malunion of the femur.  


CONCLUSION OF LAW

The schedular criteria for the assignment of a rating in 
excess of 10 percent for a right hip condition have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 4.7, 4.40. 4.45, 4.71a, Diagnostic Codes 5003, 
5024, 5250, 5252, 5253, 5255 (2006).  


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Increased Rating

The veteran asserts an initial rating in excess of 10 percent 
is warranted for his right hip condition.  He argues that he 
has right hip pain, and difficulty using steps, that he 
cannot travel over 45 minutes without stopping to stretch, 
and that he misses work about once per month due to his 
symptoms.  He states that he carries extra-strength Tylenol 
with him.  He argues that his QTC examination, performed in 
July 2004, failed to take his symptoms into full 
consideration.  See Transcript of veteran's hearing, held in 
May 2007; see also veteran's letter, received in July 2004.  

In March 2003, the RO granted service connection for a right 
hip condition, as secondary to his service-connected right 
knee condition.  The RO evaluated this disability as 10 
percent disabling.  The RO assigned an effective date for 
service connection (and the 10 percent rating) of February 
13, 2002.  The veteran has appealed the issue of entitlement 
to an initial evaluation in excess of 10 percent for his 
service-connected right hip condition.  

Disability evaluations are determined by comparing the 
veteran's present symptomatology with the criteria set forth 
in the VA's Schedule for Ratings Disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. § Part 4.

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection.  In such a case, it is not the present level of 
disability which is of primary importance, but rather the 
entire period is to be considered to ensure that 
consideration is given to the possibility of staged ratings; 
that is, separate ratings for separate periods of time based 
on the facts found.  See Fenderson v. West, 12 Vet. App. 119, 
126 (1999).  

The RO has evaluated the veteran's right hip condition as 10 
percent disabling under 38 C.F.R. § 4.71a, Diagnostic Codes 
(DCs) 5255-5024.  See 38 C.F.R. § 4.27 (2006) (hyphenated 
diagnostic codes are used when a rating under one diagnostic 
code requires use of an additional diagnostic code to 
identify the basis for the evaluation assigned; the 
additional code is shown after the hyphen).  

Under DC 5255, a 10 percent rating is assigned where there is 
malunion of the femur with slight knee or hip disability.  A 
20 percent rating requires a malunion of the femur with 
moderate knee or hip disability.  

The words "slight", "moderate" and "marked" are not defined 
in the VA Rating Schedule.  Rather than applying a mechanical 
formula, the Board must evaluate all of the evidence to the 
end that its decisions are "equitable and just".  See 38 
C.F.R. § 4.6 (2006).

Normal range of hip motion is flexion from 0 degrees to 125 
degrees, and abduction from 0 degrees to 45 degrees.  See 38 
C.F.R. § 4.17a, Plate II.

The medical evidence consists of VA progress notes, dated 
between 2002 and 2006, and VA examination reports, dated in 
May 2002, and February 2003, as well as private treatment 
reports, dated between 2002 and 2003, and a QTC examination 
report, dated in July 2004.  In addition, a statement from a 
friend of the veteran (R.B.), who is a licensed practical 
nurse, dated in July 2004, states that the veteran has right 
hip pain, that he wears shoe wedges to relieve pressure 
(without success), and that he has switched jobs due to his 
symptoms so that he did not have to use stairs very often.  

The Board finds that a rating in excess of 10 percent is not 
warranted under DC 5255.  In this case, there is no competent 
evidence to show that the veteran has a malunion of the 
femur.  In this regard, a VA X-ray report, dated in May 2002, 
states that there was no evidence of fracture, degenerative 
change, or other abnormality.  A report from Miller 
Orthopaedic Clinic (MOC), dated in December 2003, notes that 
X-rays of the right hip revealed no degenerative changes and 
no fracture.  A report from the Park Ridge Hospital, dated in 
July 2004, notes that X-rays of the right hip revealed no 
fracture, dislocation, or bony deformity, and no significant 
degenerative changes.  The relevant impression was normal 
bony right hip.  A VA progress note, dated in August 2004, 
notes that right hip X-rays were negative.  A VA progress 
note, dated in October 2004, notes that a magnetic resonance 
imaging (MRI) study of the right hip was within normal 
limits.  Based on the foregoing, as there is no competent 
evidence to show that the veteran has a malunion of the 
femur, the preponderance of the evidence is against the claim 
that the criteria for a rating in excess of 10 percent have 
not been met, and that the claim must be denied.  

The Board further finds that a rating in excess of 10 percent 
is not warranted under DCs 5003, 5024, 5252, and 5253.  

Diseases rated under Diagnostic Codes (DCs) 5013 through 5024 
are rated on the basis of limitation of motion of the body 
part affected as degenerative arthritis.  38 C.F.R. § 4.71a, 
DCs 5013-5024.  Under DC 5003 (arthritis, degenerative-
hypertrophic or osteoarthritis), ratings thereunder are done 
on the basis of limitation of motion under the appropriate DC 
for the specific joint or joints involved.

Under 38 C.F.R. § 4.71a, DC 5252, limitation of flexion of 
the thigh to 30 degrees warrants a 20 percent rating.  Under 
38 C.F.R. § 4.71a, DC 5253,  a 20 percent evaluation is 
warranted for limitation of abduction of the thigh, motion 
lost beyond 10 degrees.  

In this case, the recorded ranges of motion for the right hip 
do not show that the veteran has the required limitation of 
motion to warrant a rating in excess of 10 percent.  The 
relevant evidence is as follows: a report from Carolina 
Orthopaedic Specialists (COS), dated in September 2002, notes 
"adequate" flexion and extension, and that the veteran had 
"lost" his internal rotation, (no specific degrees of 
motion were provided); a VA joints examination report, dated 
in February 2003, notes that the right hip had flexion to 130 
degrees, and abduction to 30 degrees; a December 2003 MOC 
report notes that "hip range of motion is excellent with 
external rotation and internal rotation (no specific degrees 
of motion were provided); a QTC examination report, dated in 
July 2004, notes that the right hip had flexion to 95 degrees 
(with pain starting at 90 degrees), and abduction to 40 
degrees (with pain starting at 30 degrees); a VA progress 
note, dated in August 2004, notes that the right hip had "a 
range of motion without difficulty" (no specific degrees of 
motion were provided).  

In sum, the right hip is shown to have no less than flexion 
to 95 degrees and abduction to 30 degrees.  Based on the 
foregoing, as there is no competent evidence to show that the 
veteran has the required limitation of right hip motion, the 
preponderance of the evidence is against the claim that the 
criteria for a rating in excess of 10 percent have been met 
under DCs 5003, 5024, 5252 and 5253, and that the claim must 
be denied.  

With respect to possibility of entitlement to an increased 
evaluation under 38 C.F.R. §§ 4.40 and 4.45, the Board has 
also considered whether an increased evaluation could be 
assigned on the basis of functional loss due to the veteran's 
subjective complaints of pain.  See DeLuca v. Brown, 8 Vet. 
App. 202, 204-205 (1995); VAOPGCPREC 36-97, 63 Fed. Reg. 
31,262 (1998).  However, the findings do not support an 
increased evaluation due to functional loss.  

In this regard, the medical evidence shows that the veteran 
has repeatedly complained of right hip pain.  The February 
2003 VA examination report notes the following: (in addition 
to the previously discussed ranges of motion) the right hip 
extension to 0 degrees, internal rotation to 30 degrees, 
external rotation to 40 degrees, and adduction to 15 degrees; 
the veteran could squat, toe-heel walk, and hop without 
objective evidence of pain, but he had pain at the maximum 
ranges of motion; he ambulated with a severe limp there was 
no ankylosis; the relevant diagnosis was tendonitis, right 
hip.  The December 2003 MOC report note that a steroid 
injection was recommended for right hip symptoms (apparently, 
the veteran refused).  The July 2004 QTC examination report 
notes complaints of popping, cracking, pain, and cramps in 
the thigh and buttocks.  The veteran complained that he could 
not squat, climb steps or sit for a long period, and that he 
had to switch jobs at work.  He reported missing four to five 
days of work per year due to hip and knee symptoms.  On 
examination, he had a severe limp.  His legs were of equal 
length.  In addition to the previously noted ranges of 
motion, the report notes extension to 0 degrees with no pain; 
adduction to 0 degrees; internal rotation to 30 degrees, and 
external rotation to 50 degrees.  The right hip was noted to 
have pain, fatigue, and lack of endurance resulting in a loss 
of 20 degrees of flexion during flare-ups about four times 
per year.  The relevant diagnosis was tendonitis of the right 
hip, and the report notes use of Naprosyn 500 milligrams 
(mg.) twice a day.  VA progress notes, dated in November 
2004, May and November of 2005, and January 2006, note that 
the veteran had a normal, or steady, gait, and/or normal 
coordination.  

In summary, there is no evidence of an associated 
neurological deficit, there is a complete lack of such 
findings as incoordination or muscle atrophy, and when the 
ranges of motion in the right hip are considered together 
with the evidence showing functional loss -- to include the 
findings (or lack thereof) pertaining to neurologic deficits, 
muscle strength, and the lack of evidence of muscle atrophy -
- the Board finds that there is insufficient evidence of 
objective pain on motion, or any other functional loss, to 
warrant a rating in excess of 10 percent.   Even taking into 
consideration the July 2004 examiner's opinion that the 
veteran would lose another 20 degrees of flexion with 
flareups, the criteria for a 20 percent rating are not met, 
as flexion would be limited only to 75 degrees.

As a final matter, although the Board has considered the 
veteran's argument that his July 2004 QTC examination was 
inadequate because it failed to fully take his symptoms into 
consideration, a review of this examination report shows that 
the veteran's medical history, and his right hip complaints, 
were taken.  His right hip was examined.  Findings were 
provided as to the ranges of motion in the right hip, as well 
as his posture, gait, leg lengths, and functional loss.  X-
rays were taken, which revealed a normal bony right hip.  The 
diagnosis was tendonitis, and this diagnosis is identical to 
the diagnosis provided in the February 2003 VA examination 
report.  Accordingly, the Board finds that there is no basis 
to find that the veteran's July 2004 QTC examination was 
inadequate, or that a remand for a new examination is 
required.  

As for the possibility of a higher evaluation under another 
diagnostic code, Schafrath v. Derwinski, 1 Vet. App. 589 
(1991), there is no evidence of ankylosis to warrant a rating 
in excess of 10 percent under 38 C.F.R. § 4.71a, DC 5250.  

Based on the foregoing, the Board finds that the 
preponderance of the evidence is against the claim, and that 
the impairment resulting from the veteran's right hip 
disability warrants no higher than a 10 percent rating.  
Accordingly, the claim must be denied.  


II.  VCAA

On November 9, 2000, the President signed into the law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) (codified at 38 U.S.C.A. §§ 
5100, 5102-5103A, 5106, 5107, 5126 (West 2002)). The VCAA 
imposes obligations on VA on its duty to notify and assist 
claimants.

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002); 
38 C.F.R. § 3.159(b) (2006); Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).  In Pelegrini v. Principi, 18 Vet. App. 112, 
120-21 (2004), the United States Court of Appeals for 
Veterans Claims (Court) held that VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; and (3) that the claimant is expected to provide.  
The Court also held that VA must request that the claimant 
provide any evidence in his possession that pertains to the 
claim.  Id.  This "fourth element" comes from the language of 
38 C.F.R. § 3.159(b)(1).

In June 2002 and October 2005, the RO sent the veteran notice 
letters (hereinafter "VCAA notification letters") that 
informed him of the type of information and evidence 
necessary to support his claim.  The RO's letters informed 
the veteran of his and VA's respective responsibilities for 
obtaining information and evidence under the VCAA and 
contained a specific request for the veteran to provide 
additional evidence in support of his claim.  He was asked to 
identify all relevant evidence that he desired VA to attempt 
to obtain.  The June 2002 letter was sent to the veteran 
prior to the issuance of the RO's March 2003 decision that is 
the basis for this appeal.  

During the pendency of this appeal, on March 3, 2006, the 
Court issued a decision in the consolidated appeal of 
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which 
held that the VCAA notice requirements of 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements 
of a service connection claim. Those five elements include: 
(1) veteran status; (2) existence of a disability; (3) a 
connection between the veteran's service and the disability; 
(4) degree of disability; and (5) effective date of the 
disability.  The Court held that upon receipt of an 
application for a service-connection claim, 38 U.S.C.A. § 
5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application. 
Id.  Additionally, this notice must include notice that a 
disability rating and an effective date for the award of 
benefits will be assigned if service connection is awarded.  
Id.

The Court, in Dingess, also stated the following:

In cases where service connection has 
been granted and an initial disability 
rating and effective date have been 
assigned, the typical service connection 
claim has been more than substantiated, 
it has been proven, thereby rendering 
section 5103(a) notice no longer required 
because the purpose that the notice was 
intended to serve has been fulfilled.

Id. at 491.

Furthermore, the Court stated that once a claim for service 
connection has been substantiated, the filing of a notice of 
disagreement with the RO's decision does not trigger 
additional § 5103(a) notice.  Id. at 493.  While the veteran 
has not claimed that VA has not complied with the notice 
requirements of the VCAA, § 5103(a) and § 3.159(b)(1) are no 
longer applicable in the instant case.  Service connection 
was granted in March 2003, a disability rating was assigned, 
and an effective date was established.  Therefore the 
veteran's claim was substantiated as of March 2003.  Any 
error in failing to provide §5103(a) notice could not be 
prejudicial to the veteran because the purpose of §5103(a) 
notice is to provide notice of what is required for the 
veteran to substantiate his claim, and here, his claim has 
been substantiated.  See Id. (holding that the Board does not 
commit prejudicial error in concluding that a VCAA-notice 
letter complied with § 5103(a) and § 3.159(b), where a claim 
for service connection has been substantiated, because such 
notice is not required).  

The Court also found that once a claim for service connection 
is substantiated VA's statutory duties are specified under § 
5104 and § 7105, and applicable regulatory duties are found 
at 38 C.F.R. § 3.103.  Id.  VA satisfied these duties by 
issuance of complying rating decision in March 2003, the 
September 2003 statement of the case, and the November 2004, 
January 2006, and November 2006 supplemental statements of 
the case.  He was also notified of the applicable laws in a 
March 2006 letter.  Further, the record also shows that the 
veteran has actual knowledge of the evidence necessary to 
substantiate his claim for a higher initial rating, based 
upon his arguments those presented by his representative.  
See e.g., veteran's letter, received in July 2004.  Finally, 
as discussed above, the claim has been denied, and no 
effective date will be assigned.  Any defect with respect to 
the content of the notice requirement was non-prejudicial.  

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  The Board is 
satisfied that its duty has been met and that all reasonable 
efforts to develop the record have been made.  The RO 
requested and obtained the veteran's service medical records, 
and has obtained VA and non-VA medical records.  The veteran 
has been afforded an examination for the disability in issue.  
The Board concludes, therefore, that a decision on the merits 
at this time does not violate the VCAA, nor prejudice the 
appellant under Bernard v. Brown, 4 Vet. App. 384 (1993).   

Based on the foregoing, the Board finds that the veteran has 
not been prejudiced by a failure of VA in its duty to assist, 
and that any violation of the duty to assist could be no more 
than harmless error.  See Conway v. Principi, 353 F.3d 1369 
(Fed. Cir. 2004).


ORDER

An initial rating in excess of 10 percent for a right hip 
condition is denied.  


REMAND

In a rating decision, dated in February 1989, the RO granted 
service connection for residuals of a right knee injury, 
status post removal of calcification, evaluated as 0 percent 
disabling (noncompensable).  On February 13, 2002, the 
veteran filed a claim for an increased rating for his right 
knee condition.  In June 2002, the RO granted the claim.  
Specifically, the RO increased the veteran's rating for 
"chondromalacia patella, residuals of right knee injury, 
status post arthroscopic surgery," from 0 percent to 10 
percent, with an effective date of February 13, 2002 for the 
10 percent rating.  In that decision, the RO also assigned a 
separate 10 percent rating for "arthritis of the right 
knee," with an effective date for service connection (and 
the 10 percent rating) of February 13, 2002.  See VAOPGCPREC 
23-97, 62 Fed. Reg. 63,604 (1997).  

In November 2004, the RO increased the veteran's rating for 
his right knee arthritis to 30 percent, with an effective 
date for the 30 percent rating of July 27, 2004.  Since this 
increase did not constitute a full grant of the benefits 
sought, the increased rating issues remain in appellate 
status.  AB v. Brown, 6 Vet. App. 35, 39 (1993).  

With regard to the veteran's right knee arthritis, given the 
foregoing, the issue is whether the criteria for a rating in 
excess of 10 percent have been met prior to July 27, 2004, 
and whether the criteria for a rating in excess of 30 percent 
have been met as of July 27, 2004.  The issue of entitlement 
to an increased rating for service-connected right knee 
instability, currently evaluated as 10 percent disabling, is 
also on appeal.  

The most recent examination report of record is a QTC 
examination report, dated in July 2004.  However, 
subsequently dated VA treatment reports show that in February 
2006, the veteran underwent right knee surgery.  This surgery 
resulted in the award of a temporary total rating based on 
the need for convalescence from February 28, 2006 to May 1, 
2006.  See 38 C.F.R. § 4.30 (2006); RO's rating decision, 
dated in August 2006.  VA progress notes, dated after the 
veteran's February 2006 surgery, indicate that the veteran 
has continued to receive treatment for right knee symptoms.  
VA's statutory duty to assist the veteran includes the duty 
to conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  Under the circumstances, a remand is required for 
another examination.  

Finally, by rating action in February 2006, the RO denied the 
veteran's claim for service connection for diverticulosis and 
colon polyps as secondary to drug use for treatment of 
service-connected disabilities.  Notice of this decision was 
sent on February 23, 2006.  On February 14, 2007, a timely 
notice of disagreement was received as to the RO's February 
2006 rating decision.  See 38 C.F.R. § 20.201 (2006).  
However, the RO has not issued a statement of the case on 
this issue, and no appeal has been perfected.  The Court has 
held that where a notice of disagreement has been filed with 
regard to an issue, and a statement of the case has not been 
issued, the appropriate Board action is to remand the issue 
to the RO for issuance of a statement of the case.  Manlincon 
v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

1.  Obtain the veteran's treatment 
records for his right knee disability 
from the Asheville, N.C., VA treatment 
facility, dated since July 2006.

2.  Ask the appellant to provide the 
names and addresses of all private 
medical care providers who have provided 
treatment for his right knee since July 
2006.  After securing any necessary 
releases, obtain these records of 
treatment.

3.  Thereafter, schedule the veteran for 
a VA examination of his service-connected 
right knee. The claims file and a copy of 
this remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  All necessary 
tests should be conducted and the 
examiner should review the results of any 
testing prior to completion of the 
report.

The examiner should identify all 
residuals attributable to the veteran's 
service-connected arthritis and 
instability of the right knee.

The examiner should report the range of 
motion measurements for the right knee, 
in degrees.

Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to 
any of the following should be addressed: 
(1) pain on use, including during flare- 
ups; (2) weakened movement; (3) excess 
fatigability; or (4) incoordination. The 
examiner is asked to describe whether 
pain significantly limits functional 
ability during flare-ups or when the 
right knee is used repeatedly. All 
limitation of function must be 
identified. If there is no pain, no 
limitation of motion and/or no limitation 
of function, such facts must be noted in 
the report.

The examiner should state whether there 
is any evidence of ankylosis or recurrent 
subluxation or lateral instability of the 
right knee, and if so, to what extent.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

4.  Thereafter, readjudicate the claims 
on appeal.  If the benefit sought on 
appeal remains denied, the appellant and 
his representative should be provided a 
supplemental statement of the case 
(SSOC).  An appropriate period of time 
should be allowed for response.  The 
claims file should then be returned to 
the Board, if otherwise in order.

5.  Issue the veteran and his 
representative a statement of the case 
with regard to the issue of entitlement 
to service connection for diverticulosis 
and colon polyps, including as secondary 
to drug use for treatment of service-
connected disabilities.  The veteran 
should be informed of his appeal rights 
and of the actions necessary to perfect 
an appeal on this issue.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


